Citation Nr: 0914387	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as due to herbicide exposure.

2.  Entitlement to service connection for kidney cancer as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a March 2005 rating decision by the 
VA RO in Wichita, Kansas.  The veteran testified before the 
undersigned Veterans Law Judge at the Wichita Kansas RO in 
September 2006.  A transcript of that hearing is of record.

The Board notes that on May 8, 2008, the United States Court 
of Appeals for the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the United States Court of Appeals for Veterans 
Claims (Court), holding that the Court erred in rejecting 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation of presumption.  The appellant in Haas filed a 
petition for a writ of certiorari to the United States 
Supreme Court which was denied on January 21, 2009.  
Consequently, a stay has been lifted on the processing of 
claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson.

(Consideration of the appellant's claim for service 
connection for diabetes is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)




FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran is not shown to have been exposed to an 
herbicide agent during active military duty.

3.  The Veteran does not have kidney cancer that is related 
to his military service.


CONCLUSION OF LAW

The Veteran does not have kidney cancer that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may kidney cancer be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, October 2004, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, and VA 
and private medical records.  As to whether further action 
should have been undertaken by way of obtaining a VA 
examination on the question of service connection for kidney 
cancer, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, as 
discussed below, the competent evidence reveals no indication 
of kidney cancer until many years after military service, and 
there is no indication that the Veteran was exposed to 
herbicides while on active duty.  Further, there is no 
suggestion that the disease process began during his time on 
active duty.  Although the STRs contain an entry noting 
trouble passing urine, the examiner specifically stated that 
there was no evidence of trauma to the kidney, and there is 
no evidence of record which would indicate that this notation 
may be associated with kidney cancer.  Consequently, given 
the standard of the regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

II. Service Connection

The Veteran contends that his currently diagnosed kidney 
cancer is the result of exposure to herbicides while 
stationed aboard the USS Topeka serving in the Gulf of Tonkin 
off the shores of Vietnam.  The Veteran noted that he served 
in the boiler room aboard the USS Topeka conducting shore 
bombardment and firing missiles for 33 days.  However, he 
acknowledged that although his ship was close to the shore, 
at no point did he get shore leave or set foot on land within 
the Republic of Vietnam.  Instead, the Veteran noted that if 
he did get leave, he went to Singapore.  See September 2006 
Board Hearing.  During his 2006 Board hearing, the Veteran 
also stated that he did not recall ever being directly 
exposed to any kind of herbicide, but offered a theory of 
exposure, noting that his ship's drinking supply and water 
for the boilers came out of the Gulf of Tonkin, and he felt 
the water may be contaminated with herbicides because the 
ocean flowed into the Gulf of Tonkin, so there was no way for 
the herbicides to be dispersed out to sea.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Regarding presumptive service connection, it should be noted 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.

In this case, the Board finds that the Veteran's claim fails 
on a presumptive basis for exposure to herbicides because no 
evidence of record establishes that the Veteran had actual 
duty or visitation in Vietnam or was exposed to herbicides in 
any other context.  Significantly, the National Personnel 
Records Center (NPRC), was unable to determine whether the 
Veteran had in-country service in the Republic of Vietnam; 
although, the NPRC document noted that he served aboard the 
USS Topeka in official waters off the Republic of Vietnam 
from June 8, 1964 to July 11, 1964, and from August 8, 1964 
to September 7, 1964.  Additionally, the Veteran has not 
provided any proof of duty or visitation in the Republic of 
Vietnam, which requires his presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the presumption.  38 C.F.R. § 3.307(a)(6)(iii); and see Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In fact, during 
his September 2006 Board hearing, the Veteran specifically 
noted that his ship never docked at a harbor in Vietnam, and 
stated that if he had leave from duty, he did not go ashore 
in Vietnam, but instead went to Thailand.  

Based on the above analysis, the Board finds that the 
evidence does not show Vietnam service, specifically, there 
is no indication that the Veteran set foot on the landmass or 
inland waters of Vietnam.  The lack of any proof of in-
country service in Vietnam from the service department is 
persuasive.  Moreover, kidney cancer is not one of the 
diseases noted under 38 C.F.R. § 3.309 as a disease having a 
positive association with herbicide exposure.  Therefore, the 
Board finds that the Veteran's claim fails on a presumptive 
basis for exposure to herbicides because no evidence of 
record establishes that the Veteran had actual duty or 
visitation in Vietnam, and in any event, even if presumptive 
exposure to herbicides was established, kidney cancer is not 
one of the diseases noted to have a positive association with 
herbicide exposure.

Additionally, regarding direct exposure to herbicides, 
although the Veteran theorized that the ship's drinking water 
was potentially contaminated with herbicides, the record does 
not contain supporting documentation to support this 
assertion, and there is no other evidence of record showing 
that the Veteran was in fact exposed to herbicides in any 
other location.  As such, his currently diagnosed kidney 
cancer is not related to direct exposure to herbicides.

A chronic disease, such as malignant tumors, may be presumed 
to have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. §§ 3.307, 
3.309.  Here, the Veteran was first diagnosed with kidney 
cancer in April 2001, (see records from St. John's Regional 
Health Center), many years after military service; as such, 
kidney cancer may not be presumed to have been incurred in or 
aggravated by active military service under 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2008).

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, there is evidence of a 
current disability-the record contains April 2001 records 
from St. John's Regional Health Center, showing that the 
Veteran underwent a right radical nephrectomy to remove a 
renal tumor, and a pathology report taken at the time 
diagnosed the Veteran with three small renal cortical 
epithelial neoplasms of low malignant potential in the right 
kidney.  Further, VA outpatient treatment records noted renal 
cell carcinoma in October 2005.  However, despite evidence of 
a current disability, the Veteran's STRs do not contain 
complaints or treatment related to kidney cancer, and his 
entrance and discharge examinations reveal a normal clinical 
evaluation for the abdomen and viscera.  Although a July 1965 
entry in the STRs noted trouble passing urine, the entry 
specifically noted that there was no evidence of trauma to 
the kidney, and the Veteran himself acknowledged that he did 
not have problems with his kidneys while in service and 
stated that the first post-service diagnosis of kidney cancer 
was not until April 2001, over 35 years after discharge from 
active duty service, which reflects a lack of continuity of 
symptomatology since discharge.  See September 2006 Board 
hearing transcript.

In sum, there is no competent evidence medically relating 
kidney cancer to military service.  Absent a medical opinion 
in the record of a relationship to military service in 
general, or specifically, to exposure to herbicide agents 
during military service and the development of kidney cancer, 
the Veteran's claim for service connection for kidney cancer 
must be denied.  Even by the Veteran's own admission, there 
has been no continuity of symptomatology since his period of 
military service.  Consequently, there is no basis for 
concluding that any current kidney disability is traceable to 
the Veteran's period of military service.  Based on the above 
analysis, the Board finds that service connection for kidney 
cancer is not warranted.

Therefore, in the absence of any evidence of complaints or 
treatment for kidney cancer in service, the length of time 
between his separation and the first diagnosis of the 
disability, the absence of proof of exposure to herbicides 
during service, and the absence of competent medical evidence 
that the Veteran's kidney cancer is related to service, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for kidney cancer.


ORDER

Entitlement to service connection for kidney cancer is 
denied.


REMAND

The Veteran contends that his diabetes mellitus is the result 
of exposure to herbicides, and also contends that his type II 
diabetes mellitus is directly related to his military 
service.  Specifically, he asserts that he experienced 
trouble urinating while on active duty, and that this problem 
was a precursor of his subsequently diagnosed diabetes 
mellitus.

In this case, the STRs contain a July 1965 notation 
referencing trouble passing urine, but the Veteran's entrance 
and discharge examinations are normal, and the STRs contain 
no specific diagnosis or treatment related to diabetes.  
Regarding evidence of a current disability, the Veteran was 
first diagnosed with diabetes in March 2004.  (See outpatient 
treatment reports from the Kansas VA medical center (VAMC)).  
A March 1978 hospital summary diagnosed the Veteran with 
hypoglycemia, and a December 2000 entry in the VA outpatient 
treatment records noted that although the Veteran's blood 
sugar was elevated, it was not high enough to diagnose 
diabetes, but was an early sign that it was developing.  An 
August 2003 entry specifically noted that the Veteran did not 
then have diabetes.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's currently 
diagnosed diabetes "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, the Veteran is currently diagnosed with 
diabetes, and the STRs contain a July 1965 notation 
referencing trouble passing urine, which could potentially 
represent an in-service precursor or symptom of the Veteran's 
subsequently diagnosed diabetes.  Further, the Board may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As 
such, because there is no medical evidence of record 
providing an opinion as to whether any currently diagnosed 
diabetes is attributable to the 1965 in-service notation 
showing trouble urinating, the Board finds that a VA 
examination is necessary to determine whether his currently 
diagnosed diabetes is related to his period of military 
service.  The Board will therefore remand to seek current 
relevant treatment records, and to afford the Veteran a VA 
examination in order to determine whether his currently 
diagnosed diabetes is attributable to his military service.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise, to obtain a 
nexus opinion regarding the medical 
probability that the Veteran's currently 
diagnosed diabetes is attributable to his 
active military service.  The physician 
should include an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed diabetes is, even in 
part, attributable to military service.  
The July 1965 notation referencing 
trouble passing urine should be taken 
into account when providing an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



                                
________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


